Guerry, J.
The defendant was convicted of maintaining and operating a lottery (Code, § 26-6502), of the same kind and character that this court has heretofore dealt with in many cases. See Turk v. State, 55 Ga. App. 732 (191 S. E. 283), and cit. The State offered as a witness an officer who testified that he apprehended the defendant and another negro riding in the back seat of a taxicab in the City of Columbus, and found a bag containing several hundred lottery tickets dated that day, and $65.90 in money on the floor of the cab, between the defendant’s feet. While both of the negroes claimed at that time that the bag was in the cab when they got in, after they were arrested and taken to the police station the other negro stated in the presence of the defendant that the tickets and the money belonged to the defendant, and the defendant, though present, did not deny the accusation. Held, that the evidence was clearly sufficient to authorize the verdict. No error of law being shown, the judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.